DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on 02/01/2022 has been entered. Claims 1-2 and 20 have been amended. Claims 1-20 are pending.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended with respect to claims 1 and 20 as follows: 
In claim 1, changes to include:
To: A display apparatus comprising: a display panel configured to display an image based on input image data; a driving controller configured to determine a low frequency driving mode and a normal driving mode based on the input image data; a gate driver configured to output a gate signal to the display panel; a data driver configured to output a data voltage to the display panel; and a power voltage generator configured to output power voltages to the driving controller, the gate driver, and the data driver, wherein the driving controller is configured to generate a writing frame in which data is written in a pixel of the display panel and a holding frame in which the written data is maintained without writing data in the pixel in the low frequency driving mode, and wherein the driving controller is further configured in response to receipt of a power reducing signal, the power reducing signal having an active level, to operate and outputting the power reducing signal to at least the power voltage generator.
In claim 20, changes to include:
To: A method of driving a display panel, the method comprising: determining a low frequency driving mode and a normal driving mode based on input image data using a driving controller; outputting a gate signal to the display panel according to the low frequency driving mode and the normal driving mode using a gate driver; and outputting a data voltage to the display panel according to the low frequency driving mode and the normal driving mode using a data driver, wherein the driving controller is configured to generate a writing frame in which data is written in a pixel of the display panel and a holding frame in which the written data is maintained without writing data in the pixel in the low frequency driving mode, and wherein the driving controller is further configured in response to receipt of a power reducing signal, the power reducing signal having an active level, to operate  and outputting the power reducing signal to at least the power voltage generator.
Authorization for this examiner’s amendment was given in a telephone interview with Robert J. Newman on 08/12/2022.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In accordance to the prior arts: 20170092178 teaches a display device, including: a display panel including: data lines and gate lines intersecting each other, and pixels in a matrix, a timing controller configured to reduce a refresh rate of the pixels in a low-speed driving mode compared to a refresh rate of the pixels in a normal driving mode, and a display panel driving circuit configured to: write data to the display panel, write data to the pixels during N driving frame periods within a unit of time, that is set to the refresh rate of the low-speed driving mode, under the control of the timing controller, where “N” is a positive integer of 2 to 4, wherein the pixels are configured to hold a voltage of previous data for a remaining time other than the N driving frame periods of the unit of time.. 20170278475 teaches a display device includes a display panel, a timing controller, a data driver, and a light source unit. The display panel includes a plurality of data lines. The timing controller receives a control signal and image data, and outputs a data control signal, converted image data, and a mode selection signal. The data driver receives the data control signal, the converted image data, and the mode selection signal from the timing controller, outputs a data voltage to the plurality of data lines, and operates in a first mode which is a power saving mode or a second mode which is a normal driving mode in response to the mode selection signal. The light source unit includes a light source part that operates in association with a source driving circuit included in the data driver.
Prior arts fail to disclose or suggest an active stylus having a body terminating in a capacitive tip at a first end and a power contact at a second end, the body having an area of reduced diameter around the power contact, a battery powering the capacitive tip, a charger interfaced with the battery, and a clip removably coupled to the body at the second end over the power contact, the clip fitting into the area of reduced diameter and compressing around the body, the clip integrating a charging interface on an interior side of the clip that aligns at one end of the clip with the charging terminal in the slot and at an opposing end with the power contact exposed at the outer surface of the body within the area of reduced diameter, the charging interface having a power conductive pad and a ground conductive pad aligned at the charging terminal in the slot to accept power from the charging terminal and communicate the power through the clip to the power contact.
Claim 1, prior arts fail to disclose or suggest a display apparatus comprising: a display panel configured to display an image based on input image data; a driving controller configured to determine a low frequency driving mode and a normal driving mode based on the input image data; a gate driver configured to output a gate signal to the display panel; a data driver configured to output a data voltage to the display panel; and a power voltage generator configured to output power voltages to the driving controller, the gate driver, and the data driver, wherein the driving controller is configured to generate a writing frame in which data is written in a pixel of the display panel and a holding frame in which the written data is maintained without writing data in the pixel in the low frequency driving mode, and wherein the driving controller is further configured in response to receipt of a power reducing signal, the power reducing signal having an active level, to operate the driving controller, the data driver, and the power voltage generator in a power reducing mode during the holding frame; the driving controller including a frequency determiner configured to determine a driving frequency and the power reducing mode based on the input image data, the frequency determiner generating the power reducing signal and outputting the power reducing signal to at least the power voltage generator.
Claim 20, prior arts fail to disclose or suggest a method of driving a display panel, the method comprising: determining a low frequency driving mode and a normal driving mode based on input image data using a driving controller; outputting a gate signal to the display panel according to the low frequency driving mode and the normal driving mode using a gate driver; and outputting a data voltage to the display panel according to the low frequency driving mode and the normal driving mode using a data driver, wherein the driving controller is configured to generate a writing frame in which data is written in a pixel of the display panel and a holding frame in which the written data is maintained without writing data in the pixel in the low frequency driving mode, and wherein the driving controller is further configured in response to receipt of a power reducing signal, the power reducing signal having an active level, to operate the driving controller, the data driver, and a power voltage generator in a power reducing mode during the holding frame; the driving controller including a frequency determiner configured to determine a driving frequency and the power reducing mode based on the input image data, the frequency determiner generating the power reducing signal and outputting the power reducing signal to at least the power voltage generator.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IFEDAYO B ILUYOMADE whose telephone number is (571)270-7118. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 5712727772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IFEDAYO B ILUYOMADE/Primary Examiner, Art Unit 2624                                                                                                                                                                                                        08/11/2022